Citation Nr: 1430973	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  12-03 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating higher than 10 percent for post-traumatic arthritis of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1964 to May 1967.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

His claim requires further development before being decided on appeal, so the Board is remanding it to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding, rather than immediately deciding, this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

He last underwent a VA compensation examination for this service-connected disability in August 2009, so nearly five years ago.  He alleges a significant worsening of this disability in the years since.  Thus, a VA orthopedic examination is needed reassessing the severity of this disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability... the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).


Also, all more recent VA outpatient treatment records must be obtained and considered.  See 38 U.S.C.A. § 5103A(c)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(3) (2013).  The December 2011 supplemental statement of the case (SSOC) references treatment records from the VA outpatient clinic in McAllen, Texas, dated from September 2008 through November 2010.  However, a review of both the rebuilt claims file and the electronic "Virtual VA" file does not reveal any VA treatment records dated after October 6, 2009.  Therefore, all VA clinical records dated from October 6, 2009 to the present must be obtained and associated with the claims file for consideration.  See 38 C.F.R. § 3.159(c)(2); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990) (holding that all VA treatment records that could potentially be helpful in resolving a claim must be obtained); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether the records are physically on file).  

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file all VA clinical records dated from October 6, 2009 to the present.

2.  Upon receipt of all additional records and association of these records with the claims file, schedule another VA orthopedic examination reassessing the severity of the Veteran's service-connected left ankle disability 
(post-traumatic arthritis).  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

All necessary determinations, including range of motion (expressed in degrees) must be reported in detail.  The examiner must comment on whether any limitation of motion shown is moderate versus marked.  All additionally indicated diagnostic tests and studies should be performed, as well, including considering 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination and pain on movement of the ankle joint.  In particular, the examiner must indicate any additional functional impairment, including additional limitation of motion due to pain on use, etc., including after repetitive motion or due to flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  As well, the examiner should specify whether there is ankylosis.

It is most essential the examiner discuss the underlying medical rationale for his/her conclusions, if necessary citing to specific evidence in the file.

3.  Ensure that the VA examination report is fully responsive to these remand instructions and addresses all of the applicable rating criteria.  If not, take corrective action by obtaining all necessary additional information.  38 C.F.R. § 4.2.  See also Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Veteran is entitled to compliance with a remand directive, and the Board itself commits error as a matter of law in failing to ensure compliance). 


4.  Then readjudicate this claim of entitlement to a rating higher than 10 percent for the post-traumatic arthritis of the left ankle in light of this and all other additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

By this remand, the Board intimates no opinion as to any final outcome warranted concerning this claim.  The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, his cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  He is also advised that failure to report for any scheduled examination may result in the denial of this claim.  38 C.F.R. § 3.655 (2013).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




